Citation Nr: 0020483	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-21 923	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to an increased rating for right hip 
replacement, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for left hip 
replacement, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for lumbar spine 
disability, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for cervical spine 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to March 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1996 rating decision by the RO 
which continued previously assigned ratings of 30 percent, 30 
percent, 0 percent, and 0 percent for right hip, left hip, 
lumbar spine and cervical spine disabilities, respectively.  
In March 1997, the RO granted an increased (50 percent) 
rating for the service-connected right hip replacement, re-
characterized the service-connected lumbar spine arthritis as 
"degenerative arthritis of the lumbar spine with 
displacement of L5 on L4" and assigned an increased (20 
percent) rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5293, and characterized the service-connected 
cervical spine disability as "cervical spondylosis" and 
assigned an increased (10 percent) rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5290.


REMAND

The veteran contends that his bilateral hip, lumbar spine, 
and cervical spine disabilities are more disabling than 
contemplated by the assigned evaluations.  As to his hip 
disabilities, as stated above, they have most recently been 
rated as 50 percent (right hip replacement) and 30 percent 
(left hip replacement) disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5054.  The Board notes that the minimum 
rating for a hip replacement (subsequent to the first year 
following implantation of the prosthesis) is a 30 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5054 (1999).  In order for the veteran to receive a 50 
percent rating under 

Diagnostic Code 5054, the evidence must demonstrate 
moderately severe residuals consisting of weakness, pain, or 
limitation of motion.  Id.  For a 70 percent rating, the 
evidence must demonstrate markedly severe residuals 
consisting of weakness, pain or limitation of motion.  Id.  
For a 90 percent rating, the evidence must demonstrate 
painful motion or weakness such as to require the use of 
crutches.  Id.  

As to the lumbar and cervical spine disabilities, as stated 
above, they have most recently been rated as 20 percent 
(lumbar spine disability) and 10 percent (cervical spine 
disability) disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (intervertebral disc syndrome), and Diagnostic 
Code 5290 (limitation of motion of the cervical spine), 
respectively.  See RO decisions entered in July 1986, 
November 1988, August 1989, and March 1997.

What is significant about the applicable rating criteria is 
that limitation of motion is a pertinent aspect to rating 
each disability at issue.  Id.  Given such a rating 
requirement, consideration must now be given to the degree of 
any functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 

"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in September 1996, the veteran's complaints 
of chronic hip, lumbar spine, and cervical spine pain were 
noted.  Additionally, clinical findings relative to his hips, 
lumbar spine, and cervical spine were made.  Specifically, 
the examiner reported that the range of motion of the 
veteran's right hip was forward flexion to 100 degrees, 
backward extension to 30 degrees, abduction to 45 degrees, 
adduction to 25 degrees, internal rotation to 45 degrees, and 
external rotation to 25 degrees.  It was also opined that the 
veteran had pain with rotation of the right hip.  The range 
of motion of the veteran's left hip was forward flexion to 90 
degrees, backward extension to 30 degrees, abduction to 45 
degrees, adduction to 25 degrees, internal rotation to 40 
degrees, and external rotation to 50 degrees.  The range of 
motion of the veteran's lumbar spine was forward flexion to 
80 degrees, backward extension to 20 degrees, left and right 
lateral flexion to 30 degrees, and left and right rotation to 
35 degrees.  The range of motion of the veteran's cervical 
spine was forward flexion to 30 degrees, backward extension 
to 30 degrees, left and right lateral flexion to 30 degrees, 
and left and right rotation to 55 degrees.  It was also 
opined that the veteran had pain on extremes of cervical 
spine extension and lateral flexion.  However, no attempt was 
made to quantify the veteran's pain in terms that can be used 
to apply the pertinent rating criteria.  Consequently, it may 
be said that the examination report was not responsive to the 
mandate of DeLuca.  For example, while a veteran may have 
almost normal range of motion demonstrated in a clinical 
setting, his functional loss due to pain or flare-ups may be 
comparable to a disability level contemplated by more severe 
limitation of motion.  If so, he must be rated accordingly.  
The only way to apply this rule is for the examiner to 
provide his/her best judgment as to the level of disability 
caused by the pain or flare-ups, etc., and to report such an 
opinion in terms that can be used to apply the rating 
criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, a remand 

for a VA examination to ascertain the degree of right hip, 
left hip, lumbar spine, and cervical spine impairment is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 
6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (1999).

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, the RO should obtain and 
associate with the record all pre- and 
post-operative treatment records for the 
hip replacements, including any physical 
therapy records, not already associated 
with the record.  38 C.F.R. § 3.159 
(1999).

2.  The veteran should be scheduled for 
VA orthopedic and neurologic evaluations 
to determine the extent of his service-
connected disabilities.  The examiners 
should review the claims file and examine 
the veteran.  The orthopedic examiner 
should identify each functional debility 
legitimately experienced by the veteran 
due to service-connected disabilities and 
provide findings that take into account 
all functional impairments due to his 
service-connected disabilities, including 
problems such as pain, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  See 38 C.F.R. §§ 4.40, 
4.45 (1999).  Functional loss due to such 
difficulties should be equated with 
additional loss in range of motion due to 
these factors.  See DeLuca, supra.  Any 
postoperative scarring and symptoms 
related thereto should be described.  
Specifically, the examiner should 
indicate whether any surgical scar is 
superficial, poorly nourished, with 
repeated ulceration, or is tender and 
painful on objective demonstration.  

Each hip disability should be 
characterized as less disabling than that 
contemplated by "moderately severe" 
disability, "moderately severe," 
"markedly severe," or so disabling as 
to require the use of crutches.  The 
neurologic examiner should report if the 
veteran has any neurologic impairment due 
to service-connected disability and, if 
so, it should be set forth in a manner 
that potentially applicable rating 
criteria may be applied, including 
Diagnostic Code 5293.

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, 
adjudicatory action should be taken on 
the basis of the entire record.  
Adjudication of the claim should include 
consideration by the RO of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, 
4.118 (1999) DeLuca, supra, and Esteban 
v. Brown, 6 Vet. App. 259 (1994).  If any 
benefit sought is not granted, a 
supplemental statement of the case (SSOC) 
should be issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


